                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

VALLEY NATIONAL BANK,              )
                                   )
                 Plaintiff,        )
                                   )
                 v.                )       Civil No. 2016-47
                                   )
M/Y CORSAIR F/K/A Sweet            )
ILLUSION,                          )
                                   )
                 Defendant.        )
                                   )


APPEARANCES:

Claire Tagini
Ryan C. Meade
Quintairo, Prieto, Wood & Boyer, P.A.
Miami, FL
     For Valley National Bank



                                JUDGMENT
GÓMEZ, J.

        Before the Court is the motion of Valley National Bank for

default judgment and for an order of sale against M/Y Corsair

f/k/a Sweet Illusion.

                   I.   FACTUAL AND PROCEDURAL HISTORY

        Having reviewed the record, the Court makes the following

findings of fact:

   1.    The M/Y Corsair f/k/a Sweet Illusion (the “Vessel”) is a

         58’6” Tarquin Pilot House Motor Yacht built by Kha Shing

         Enterprises in 2004.
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 2

   2.   The owner of the Vessel is Chuck T, LLC (“Chuck T”).

   3.   On October 12, 2004, Chuck T borrowed $792,000 (the

        “loan”) from NFB Maritime, Inc., d/b/a First New England

        Financial (“NFB”). The loan was evidenced by an October

        12, 2004, promissory Note (the “NFB Note”) in which Chuck

        T promised to pay NFB $792,000 plus interest, expenses,

        and fees.

   4.   Pursuant to the terms of the NFB Note, Chuck T was

        required to make monthly installment payments on the loan

        to NFB. The NFB Note also provides that Chuck T will be in

        default by failing to pay an installment. Further, the NFB

        Note provides that in the event of default, the NFB Note

        will become due and payable in its entirety.

   5.   On October 12, 2004, Chuck T executed an Adjustable Rate

        Rider (the “Rider”) to the NFB Note. The Rider set

        interest on the NFB Note at 6.6% per annum. Beginning on

        November 12, 2007, the interest rate would be adjusted

        annually by “adding the Wall Street Journal Prime Rate . .

        . to a margin of 2.1%.” ECF No. 22, Exh. 1 at 22.

   6.   On October 12, 2004, Chuck T gave NFB a mortgage on the

        Vessel (the “NFB Mortgage”). The terms of the NFB Mortgage

        gave NFB the right to accelerate payment on the NFB Note

        in the event of a default and the right to sell or dispose
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 3

        the Vessel at private sale or public auction. The terms of

        the Mortgage also gave NFB, and its assignees, the right

        to recover all costs, fees, disbursements, expenses,

        charges and attorney’s fees associated with enforcing the

        mortgage.

   7.   The NFB Mortgage was signed by Charles Turlinski on behalf

        of Chuck T. The NFB Mortgage indicates that Charles

        Turlinski is a member of Chuck T.

   8.   On October 13, 2004, NFB assigned its interest in the NFB

        Mortgage to Ameribank.

   9.   On April 15, 2008, Ameribank assigned its interest in the

        NFB Mortgage to Enterprise National Bank of Palm Beach

        (“Enterprise National Bank”).

   10. On May 21, 2008, Chuck T executed and delivered a document

        entitled “‘Restated’ Promissory Note” (“Restated Note”) to

        Enterprise National Bank. In the Restated Note, Chuck T

        promised to pay Enterprise National Bank $792,019.44 (the

        “debt”). Pursuant to the terms of the Restated Note, Chuck

        T was required to make monthly installment payments towards

        the debt. For the first sixty monthly payments, the

        interest rate on the debt was 7%. Thereafter, the interest

        for each monthly payment was to be calculated as described

        in the Restated Note. See ECF No. 1-6 at 1.
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 4

   11. Under the Restated Note, Chuck T was required to make

       monthly payments beginning on June 12, 2008.

   12. Enterprise National bank was succeeded by 1st United Bank,

       which purchased Enterprise National Bank’s parent company,

       Enterprise Bancorp. Thereafter, Valley National Bank

       merged with 1st United Bank, the result of which is that

       Valley National Bank is the successor to 1st United Bank.

   13. On March 12, 2016, Chuck T failed to make a monthly

       payment and was in default under the terms of the Restated

       Note and the NFB Mortgage.

   14. On May 19, 2016, Valley National Bank accelerated the

       amount due under the Restated Note and demanded that Chuck

       T pay the Restated Note in full. Chuck T has not cured its

       default.

   15. On June 20, 2016, Valley National Bank commenced an action

       in rem against the Vessel seeking to foreclose on the NFB

       Mortgage.

   16. On June 27, 2016, the Clerk of Court issued a warrant for

       the arrest of the vessel. The United States Marshal

       arrested the Vessel on August 2, 2016.

   17. From April 21, 2018, through April 28, 2018, Valley

       National Bank published notice of this action in the

       Virgin Islands Daily News.
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 5

   18. No party has filed an answer or filed a claim against the

       Vessel. On July 18, 2018, the Clerk of Court entered

       default against the Vessel.

   19. Chuck T is in default on the Restated Note. As of July 27,

       2018, Chuck T is in debt to Valley National Bank in the

       principal amount of $472,543.71, plus interest in the

       amount of $201,165.28. Since July 20, 2018, interest has

       continued to accrue at a rate of $226.56 per day. In

       addition, Valley National Bank has incurred the following

       costs: $27,561.96 in attorney fees and costs; a $5,736

       Marshal’s fee for the arrest of the vessel; $15,420 in

       custodian fees; $2,193.31 for stewardship and maintenance;

       $40,270.25 for wharfage, storage, and dockage; $35,255.99

       in insurance premiums; and $1,111.07 in other

       miscellaneous costs.

                               II.    DISCUSSION

      Federal Rule of Civil Procedure 55(b)(2) allows courts to

enter a default judgment against a properly served defendant who

fails to file a timely responsive pleading. Anchorage Assoc. v.

V.I. Bd. Of Tax Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990). A

motion for entry of default judgment must contain evidence of

the following: (1) that default was entered; (2) that the

defendant has not appeared; (3) that the defendant is not an
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 6

infant or incompetent; (4) that all pleadings were validly

served upon the defendant; (5) the amount of judgment and how it

was calculated; and (6) an affidavit of non-military service.

See Bank of Nova Scotia v. Abdallah, No. CV 20012-0033, 2014 WL

2976232, at *3 (D.V.I. July 1, 2014). In addition, the Court

must consider three factors when determining whether to grant a

default judgment: “(1) [the] prejudice to the plaintiff if

default is denied, (2) whether the defendant appears to have a

litigable defense, and (3) whether defendant’s delay is due to

culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164

(3d Cir. 2000).

                                III. ANALYSIS

      “Under the Ship Mortgage Act, a valid ship mortgage meeting

the requirements of 46 U.S.C. § 31322 (“Section 31322”) is a

‘preferred mortgage,’ which ‘is a lien on the mortgaged vessel

in the amount of the outstanding mortgage indebtedness secured

by the vessel.’” Governor & Co. of Bank of Scotland v. Sabay,

211 F.3d 261, 270 (5th Cir. 2000) (quoting 46 U.S.C. §

31325(a)). In order to meet the requirements of Section 31322

the mortgage must: (1) include the whole of the vessel; (2) be

filed in substantial compliance with 46 U.S.C. § 31321 (“Section

31321”); and (3) cover a documented vessel. 46 U.S.C. § 31322.
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 7

      Section 31321 states, in pertinent part:

         To be filed, a bill of sale, conveyance, mortgage,
         assignment, or related instrument must--
         (1) identify the vessel;
         (2) state the name and address of each party     to
         the instrument;
         (3) state, if a mortgage, the amount of the direct
         or contingent obligations (in one or more units of
         account as agreed to by the parties) that is or may
         become secured by the mortgage, excluding interest,
         expenses, and fees;
         (4) state the interest of the grantor, mortgagor,
         or assignor in the vessel;
         (5) state the interest sold, conveyed, mortgaged,
         or assigned; and
         (6) be signed and acknowledged.

46 U.S.C. § 31321(b).

      A preferred mortgage may be enforced after default of any

term of the mortgage by an in rem action against the vessel.

46 U.S.C. § 31325(a)-(b). A sale in this manner terminates all

claims and, the vessel is sold free of all liens. 46 U.S.C. §

31326(a).

      In support of its motion, Valley National directs the Court

to the NFB Mortgage and the affidavit of Daniel Sheesley (“the

Affidavit”). The NFB Mortgage was attached to Valley National’s

verified complaint. See Complaint; ECF No. 1-1. A review of the

NFB Mortgage, and the Affidavit, reveals that the NFB Mortgage

was filed with the United States Coast Guard on November 8,

2004. See Complaint; ECF No. 1-1. Daniel Sheesley avers in the
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 8

Affidavit that Chuck T “pledged the whole (100%) [of the]

Vessel.” Affidavit; ECF No. 49-1.

      Further, the NFB Mortgage identifies the Vessel by Hull

Identification Number; identifies Chuck T as the borrower; lists

Chuck T’s name and address; and indicates that the amount

secured by the mortgage is $792,000. The NFB Mortgage also

states NFB’s interest in the Vessel. The NFB Mortgage is signed

by Charles Turlinski (a member of Chuck T) on behalf of Chuck T.

      Finally, the NFB Mortgage states that the Vessel is, and is

to remain, a documented vessel. Consistent with the

representation in the NFB Mortgage, Daniel Sheesley avers that

the NFB Mortgage includes the United States Coast Guard

Documentation Number and was filed “in compliance with the

requirements of a valid preferred ship’s mortgage.” Affidavit;

ECF No. 49-1 at 4.

      Having met the requirements of § 31322, the NFB Mortgage is

a preferred mortgage (the “preferred mortgage”). In the event of

default “the mortgagee may . . . enforce the preferred mortgage

lien in a civil action in rem for a documented vessel.” 46

U.S.C. § 31325(b)(1).

      Chuck T is in default on Valley National Bank’s preferred

mortgage. Under the terms of 46 U.S.C. § 31325, Valley National
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 9

Bank is entitled to bring a civil in rem action against Chuck T

to enforce its preferred mortgage.

      Under 46 U.S.C. § 31326, “[A] vessel [may be] sold by order

of a district court in a civil action in rem brought to enforce

a preferred mortgage lien or a maritime lien."

      Under Virgin Islands Law, to prevail on a debt and

foreclosure claim, the plaintiff must show that: (1) the debtor

executed a promissory note and mortgage; (2) the debtor is in

default under the terms of the note and mortgage; and (3) the

lender is authorized to foreclose on the property mortgaged as

security for the note. Thompson v. Florida Wood Treaters, Inc.,

52 V.I. 986, 995 (D.V.I. 2009).

      The facts found by the Court establish that Valley National

Bank has satisfied the requirements for an in rem debt and

foreclosure action.

      The premises considered, it is hereby

      ORDERED that Valley National Bank’s motion for default

judgment is GRANTED; it is further

      ORDERED that the trial setting in this matter is VACATED;

it is further

      ORDERED that Valley National Bank’s preferred mortgage is a

first priority lien; it is further
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 10

      ORDERED that Valley National Bank’s preferred mortgage, and

any liens subsequent to it are hereby foreclosed; it is further

      ORDERED that Valley National Bank shall recover from the

Vessel the principal balance in the amount of $472,543.71;

interest in the amount of $232,657.12; upon petition, reasonable

attorney fees that may be permitted by law; Marshal’s fee for

the arrest of the vessel in the amount of $5,736; custodian fees

in the amount of $17,820; stewardship and maintenance costs in

the amount of $2,193.31; wharfage, storage, and dockage costs in

the amount of $46,024.88; and insurance premiums in the amount

of $40,018.99. Interest continues to accrue on the principal at

a rate of $226.56 per diem from July 20, 2018, until the date of

judgment; it is further

      ORDERED that the United States Marshal shall immediately

set a time, date, and place for the sale of the M/Y Corsair

f/k/a Sweet Illusion; it is further

      ORDERED that the Vessel shall be sold by the United States

Marshal according to law and the proceeds of such sale shall be

applied first to the expenses associated with any sale,

including but not limited to the costs of publication and the

commission assessed by the United States Marshal’s Service

pursuant to Title 28, Section 1921 of the United States Code,

and then toward satisfaction of this Judgment in favor of Valley
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 11

National Bank, including any costs and attorney’s fees that may

be awarded upon application and any sums that may be paid by

Valley National Bank for insurance premiums, taxes, and

expenditures necessary to maintain the Vessel pending sale with

interest from the date of any such payment. Pursuant to Title 5,

Section 489(5) of the Virgin Islands Code, the surplus, if any,

remaining after application of the proceeds as provided above,

shall be returned to the debtor; and it is further

      ORDERED that

      1. Pursuant to Title 5, Section 484 of the Virgin Islands

      Code, notice of the Marshal’s sale shall be posted for four

      (4) weeks prior to the sale in a public place in or near

      the Office of the Clerk of the Court; and published once a

      week for at least four (4) consecutive weeks prior to the

      sale in a newspaper regularly issued and of general

      circulation in the U.S. Virgin Islands, which uses

      newsprint. The notice shall describe the Vessel as set out

      above and shall contain the terms and conditions of sale as

      set out herein.

      2. The terms and conditions of the sale shall be as

      follows:

            a. The Vessel shall be sold as a whole at a public
Valley National Bank v. M/Y Corsair
Civ. No. 2016-47
Judgment
Page 12

               sale at the Office of the U.S. Marshal, Federal

               Building, St. Thomas, U.S. Virgin Islands.

            b. Valley National Bank may bid a credit against its

               Judgment and interest thereon, plus any costs and

               expenses, without tender of cash.

            c. The terms of the sale as to all other persons or

               parties bidding shall be cash.

            d. The successful bidder on the Vessel shall be

             required to deposit with the United States Marshal

               cash equal to ten percent of his total bid at or

               before 5:00 p.m. on the date of the sale of the

               Vessel; and the remaining ninety percent of the

               said purchase price to be paid on or before 5:00

               p.m. within thirty days inclusive, of the date of

               sale of the Vessel.

            e. The United States Marshal shall make his report of

               the sale of the Vessel within ten days from the

               date of the sale.

      3. Valley National Bank shall have any and all writs

      necessary to execute the terms of this Judgment.



                                      S\
                                           Curtis V. Gómez
                                           District Judge
